Citation Nr: 1300177	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for anxiety reaction with depressive features.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right shoulder pain.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left shoulder pain.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right ankle disability.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ankle disability.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left elbow disability.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right elbow disability.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a dermatological disability, claimed as forehead scrapes.

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active military service from July 1943 to June 1946 and from September 1950 to July 1952.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

At the time of his death in December 2009, the Veteran had a pending appeal for the issues set forth on the title page.  In January 2010, the Board dismissed the Veteran's appeal because, as a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  At that time, the Board referred the surviving spouse's December 2009 request to be substituted as the appellant to the RO for appropriate action.  See 38 U.S.C.A. § 5121A (West Supp. 2012).  The RO granted the appellant's request to be substituted and informed her of the decision by letter dated in September 2012.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

In a March 2012 brief, the appellant's representative contends that the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU) should be included in the appellant's appeal.  The representative argues that entitlement to a TDIU is considered part of the rating issue pertaining to anxiety reaction with depressive features.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).  TDIU was one of 16 issues denied in the November 2008 rating decision.  Although the TDIU was considered part of the rating issue, when the Veteran submitted a notice of disagreement with the November 2008 rating decision, he expressly limited the appeal to the other 15 issues and did not include the TDIU issue.  A subsequently issued September 2009 statement of the case listed the 15 appealed issues and the Veteran perfected an appeal of those 15 specific issues later that month.  The issue of entitlement to a TDIU was not part of the pending appeal at the time of his death.  A substitute claimant may not add issues or expand a claim.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  Because the issue of entitlement to a TDIU was not appealed by the Veteran, the substituted appellant may not add it to the current appeal.  Thus, the TDIU issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the issue of entitlement to a disability evaluation in excess of 50 percent for anxiety reaction with depressive features and the claims for compensation under 38 U.S.C.A. § 1151.  The claims of service connection for right ear and left ear hearing loss are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran's service-connected anxiety reaction with depressive features was manifested by symptoms that included depression, anxiety, irritability, insomnia, difficulty concentrating, speech impairment, and memory impairment, which resulted in occupational and social impairment with reduced reliability and productivity.

2.  On November 19, 2003, the Veteran was prescribed Zocor (simvastatin) at the VA Medical Center in Bay Pines, Florida.

3.  As a result of taking Zocor, the Veteran did not develop additional disability pertaining to right shoulder pain, left shoulder pain, diabetes mellitus, neuropathy, a left knee disability, a right knee disability, a right ankle disability, a left ankle disability, a left elbow disability, a right elbow disability, a dermatological disability, claimed as forehead scrapes, or a neck disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected anxiety reaction with depressive features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2012).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for right shoulder pain have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for left shoulder pain have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

4.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

5.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for neuropathy have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

6.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a left knee disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

7.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a right knee disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

8.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a right ankle disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

9.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a left ankle disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

10.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a left elbow disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

11.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a right elbow disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

12.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a dermatological disability, claimed as forehead scrapes, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).

13.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a neck disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Because the appellant has been substituted for the Veteran, issuance of another VCAA notice letter is not required if an adequate letter was sent to the Veteran.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).

The Board finds that all notification action needed to make a decision has been accomplished as to the issue of entitlement to a disability evaluation in excess of 50 percent for anxiety reaction with depressive features and the claims for compensation under 38 U.S.C.A. § 1151.  Through a December 2004 notice letter, the RO notified the Veteran that the evidence had to show that his service-connected anxiety condition had gotten worse.  A March 2005 letter notified the Veteran of the information and evidence necessary to substantiate a claim under 38 U.S.C.A. § 1151.  By a December 2008 letter, the Veteran was provided with the rating criteria applicable to his anxiety condition and the general criteria for assigning disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While the notice did not refer to criteria for assigning effective dates, this question is not now before the Board.

The Board also finds that the December 2004 and March 2005 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the rating issue and section 1151 issues for further notification to the appellant of how to substantiate the claims is not necessary.

Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant for claims in which there has been substitution, but the record instead remains open for the submission and development of any pertinent additional evidence.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  The appellant has not submitted any additional evidence and there is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  Additional development for the two hearing loss claims is addressed in the remand section.

Here, the Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Bay Pines, Florida.  Records from multiple private treatment providers have also been obtained, including from St. Anthony's Hospital in St. Petersburg, Florida.  In January 2009, the RO was informed by the Social Security Administration (SSA) that the Veteran's records could not be located.  However, in a February 2009 statement, the Veteran told VA that he never filed for disability through SSA so there would be no records.  Thus, the Veteran's available relevant records have been obtained.

Additionally, in January 2005, the Veteran was provided a VA examination in connection with his anxiety condition claim, the report of which is of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's anxiety condition in the context of the rating criteria.  In July 2008, a VA medical opinion was obtained in connection with the claims under 38 U.S.C.A. § 1151, the report of which is also of record.  The opinion appropriately addresses whether taking the medication Zocor caused the Veteran to fall resulting in additional disability and whether there was negligence or similar fault on VA's part in prescribing medicine that makes up the primary theory of all of the section 1151 claims.  Thus, the VA examination and opinion reports that were obtained are sufficient for deciding these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Therefore, VA has properly assisted the appellant in obtaining any relevant evidence.

II. Analysis

A. Rating for Anxiety Reaction with Depressive Features

The Board granted service connection for anxiety reaction in January 1963.  In November 2004, the Veteran submitted a claim for increase for the disability, which was then characterized as anxiety reaction with depressive features.  The disability had been evaluated as 50 percent disabling.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's anxiety reaction with depressive features has been evaluated under Diagnostic Code 9400 for "generalized anxiety disorder."  Under that diagnostic code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9400) (2012).

A review of the evidence reveals that the Veteran was seen by a psychiatrist at the Bay Pines VAMC in May 2004.  It was noted that he was last seen in August 2003.  The Veteran reported that he was basically a happy man and there was no anxiety or depression present.  No symptoms were noted on examination.  The assessment was generalized anxiety disorder in good remission.  The Veteran was continued on an antidepressant that he had taken for years.  The psychiatrist assigned a global assessment of functioning (GAF) score of 80.  A June 2004 entry noted a history of depression and anxiety.  The Veteran was not taking medication at that time because he did not think he needed it.  In July 2004, he denied having depression or anxiety during a general examination.  The Veteran was seen in the VA psychiatry clinic again in November 2004.  He reported being frustrated by being hospitalized on three occasions since he was last seen and that he was going to file for an increase in his service connection.  The examination did not reveal any symptoms and the assessment was generalized anxiety disorder in remission.

In January 2005, the Veteran underwent VA psychiatric examination in connection with the claim.  The claims file was not available for review but the examiner noted an accurate medical history.  Despite the recent records of the Veteran being stable, the examiner noted that the Veteran did present as quite depressed and anxious.  It was noted that the Veteran was not taking medication, had no friends or social functioning, and had last worked in 1973.  Mental status examination revealed some short-term memory impairment and an appearance of being depressed and very anxious.  The examiner provided an Axis I diagnosis of generalized anxiety disorder.  The GAF score was 51 based on a flat affect, no friends, and moderate difficulty in social functioning.  

After the VA examination, the Veteran received regular treatment through the psychiatry and mental health clinics at the Bay Pines VAMC.  In January 2005 he reported having severe depression with decreased mood, decreased interest in activities, low energy, and difficulty concentrating.  The Veteran indicated that he needed to have a psychiatric consultation entered for his claim for an increase in his rating.  Examination revealed no symptoms other than the Veteran venting his frustrations about getting his pension increased.  The assessment was generalized anxiety disorder, controlled, and depressive disorder NOS (not otherwise specified).  The Veteran was seen again in January 2005 when it was indicated that the Veteran was previously noted as being in stable condition, but he was now reporting being depressed for the past 50 years.  Reported symptoms included insomnia, forgetfulness, and concentration problems.  Mental status examination did not reveal any symptoms and the impression was generalized anxiety disorder.  The Veteran was prescribed an antidepressant.  

A March 2005 VA mental health clinic record reflects complaints of depression, irritability, worthlessness, and forgetfulness.  It was noted that the Veteran was married with no children and he last worked in 1973.  Examination revealed an irritable mood and minimal speech as he wife did most of the talking.  The diagnoses were depression NOS and generalized anxiety disorder.  A GAF score of 51 was assigned and the Veteran's antidepressant medication was increased.  In May 2005, the Veteran reported a 50 percent improvement after taking his medication.  His mood was irritable and his speech was coherent but irrelevant.  The diagnoses remained the same and the GAF score was 51.  The Veteran's antidepressant medication was again increased.

An August 2005 VA psychiatric treatment record noted that the Veteran was doing better with increased medication.  Examination revealed no symptoms other than some poor memory recall.  Depressive and anxiety symptoms were in remission.  The diagnoses were again depression and generalized anxiety disorder.  At that time, the GAF score was 60.  In December 2005, no symptoms were reported other than the Veteran's discouragement when he had pain.  His medication was continued for the underlying depression and the anxiety symptoms were in remission.   The diagnoses remained the same and the GAF score was again 60.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected anxiety reaction with depressive features was manifested by symptoms that included depression, anxiety, irritability, insomnia, difficulty concentrating, speech impairment, and memory impairment, which resulted in occupational and social impairment with reduced reliability and productivity.  This is so from one year prior to the claim for increase until his death.  This level of impairment is contemplated by the 50 percent rating that was already assigned.  See 38 C.F.R. § 4.130 (Diagnostic Code 9400).

Although the Veteran's symptoms were stable or in remission at times, the January 2005 VA examiner and subsequent treating mental health professionals assigned GAF scores ranging from 51 to 60.  According to DSM-IV, a GAF score from 51 to 60 is reflective of moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social or occupational functioning, such as few friends and conflicts with peers or co-workers.  Even though the evidence does not show that the Veteran experienced all of these symptoms, these are the type of symptoms set forth as examples of the level of impairment of a 50 percent rating.  Thus, other than the period prior to the VA examination, the medical professionals who assessed the Veteran generally agreed that the level of severity of the Veteran's depression and generalized anxiety disorder was in this moderate range.  Because the Veteran's symptoms and level of impairment were already contemplated by a 50 percent rating, a higher rating is not warranted at any point during the rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The level of impairment reflective of a 70 percent rating-occupational and social impairment, with deficiencies in most areas-was not shown by the evidence.  The type of symptoms that are examples of this level of impairment, including suicidal ideation, obsessional rituals, illogical speech, continuous panic or depression, impaired impulse control, spatial disorientation; poor hygiene, etc., were either not evident or expressly denied on examination or during treatment.  Even more severe symptoms equating to a 100 percent rating or total impairment were also not shown or expressly denied.  Without sufficient evidence that the Veteran's anxiety reaction with depressive features resulted in more severe impairment, a rating in excess of 50 percent is not warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's anxiety reaction with depressive features reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability were accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture was not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 50 percent for anxiety reaction with depressive features must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. 38 U.S.C.A. § 1151 Claims

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2012).

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2012).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In pursuing the 12 claims under 38 U.S.C.A. § 1151, the Veteran contended that he had additional disability as a result of being prescribed Zocor (simvastatin) in November 2003 by a VA physician at the Bay Pines VAMC.  The Veteran stated that he then fell at his home in December 2003 and fell again in April 2004 and, in both cases, he was hospitalized.  He also indicated he was hospitalized in June 2004 and July 2004.  The Veteran maintained that he incurred the 12 disabilities as a result of taking Zocor or from the falls to which he attributed to taking Zocor.  The 12 disabilities were right shoulder pain, left shoulder pain, diabetes mellitus, neuropathy, a left knee disability, a right knee disability, a right ankle disability, a left ankle disability, a left elbow disability, a right elbow disability, a dermatological disability, claimed as forehead scrapes, and a neck disability.

Treatment records from the Bay Pines VAMC contain a November 19, 2003 entry reflecting that the Veteran had been taking gemfibrozil for lipids.  Since the Veteran's triglycerides were at goal and his low-density lipoprotein (LDL) cholesterol was not at goal, a VA physician noted that he would prefer to change the Veteran's medication to a statin to target LDL cholesterol as the primary goal of cholesterol management.  The physician's plan was to discontinue the gemfibrozil and to start simvastatin 10 milligrams (mg) per day.  The Veteran was prescribed 20 mg of simvastatin, one-half pill to be taken daily.  Notably, at that time, the Veteran had a history of diabetes mellitus and neuropathy, as well as arthritis of multiple joints.

Records from St. Anthony's Hospital show that the Veteran was admitted on December 8, 2003 because of loss of consciousness with a diagnosis of syncope.  He had fallen and his wife indicated that the Veteran had problems walking for the previous few months.  During the course of hospitalization the Veteran had an elevated liver function test.  This was thought to be due to a probable drug reaction to simvastatin.  After cessation of Zocor, the Veteran's liver enzymes improved significantly.  He was ultimately discharged from St. Anthony's on December 15, 2003 in stable and improved condition.

The Veteran was seen at the Bay Pines VAMC on December 29, 2003 by the same VA physician who treated him on November 19, 2003.  The VA physician noted that the Veteran apparently had a reaction to simvastatin including liver enzyme elevation and mild pancreatitis.   There were no symptoms when he was off simvastatin and he was to remain off simvastatin.  A March 2004 entry listed simvastatin as an allergy of the Veteran.

In April 2004, the Veteran was again hospitalized at St. Anthony's.  He had some of the same vague complaints as in December 2003 as he had altered mental status.  The Veteran's liver function test was again elevated, but he was not taking simvastatin at this time.  The problems were thought to be secondary to the gallbladder and gallstone pancreatitis.  A cholecystectomy was performed.  The Veteran was discharged after the surgery.

The Veteran was hospitalized later in April 2004 at the Bay Pines VAMC for gastrointestinal complaints due to a "cdiff" bacteria infection (clostridium difficile).  In June 2004 and July 2004, he was hospitalized at the facility again for gastroenteritis problems and was treated for clostridium difficile on both occasions.

In July 2008, a medical opinion was obtained by a VA examiner.  The examiner reviewed the claims file and noted an accurate history.  The examiner referenced the November 19, 2003 VA treatment record that indicated the Veteran was not at goal with the current medication of gemfibrozil.  The examiner noted that the provider decided to change medication to Zocor (simvastatin) at minimal dose to see if there would be any improvement.  The examiner stated that it is not unusual to change medications in patients that are not at goal.  It was also noted that Zocor and gemfibrozil may be used concommitantly if closely monitored.

The examiner referenced the St. Anthony's records and noted that the Veteran was seen on December 8, 2003 with a complaint of a syncopal episode, fever and vomiting, and that his wife reported that the Veteran had been having problems walking for the previous few months.  It was noted that the Veteran was treated for deconditioning, normal pressure hydrocephalus, and diabetes, and that the discharge diagnoses included rhabdomyolysis, anemia, encephalopathy, hepatitis, pancreatitis, and diabetes.  

The examiner noted that records from April 2004 indicated that the Veteran was admitted for altered mental state, jaundice and elevated liver function tests, and that the Veteran received a cholecystectomy.  The examiner also noted that the discharge diagnoses were sepsis, urinary tract infection, and increase liver function tests after cholecystectomy.  The examiner stated that an evaluation by a gastrointestinal specialist indicated a drug-induced liver function test, but the presenting illness of fever and altered mental status likely unrelated to this.

In the examiner's opinion, starting an initial low dose of simvastatin (Zocor) is normal medical treatment with failure of other medications, if no contraindications.  The examiner stated that there were no contraindications in this Veteran.  According to the examiner, medical records indicate other reasons for syncope and the fall was unrelated to elevated liver tests.  The examiner gave the opinion that there is no finding of carelessness, negligence, lack of proper skill, error in judgment, a reasonably foreseeable or similar fault on the part of VA in prescribing simvastatin (Zocor).

In consideration of the evidence of record, the Board finds that, as a result of taking Zocor, the Veteran did not develop additional disability pertaining to right shoulder pain, left shoulder pain, diabetes mellitus, neuropathy, a left knee disability, a right knee disability, a right ankle disability, a left ankle disability, a left elbow disability, a right elbow disability, a dermatological disability, claimed as forehead scrapes, or a neck disability.  First, the record clearly shows that the Veteran had diabetes mellitus with neuropathy prior to taking Zocor.  Additionally, the evidence does not suggest that the Veteran had additional disability pertaining to his diabetes mellitus or neuropathy as a result of taking the Zocor medication.

Next, the remaining 10 claims of additional disability all pertain to physical problems that the Veteran incurred due to his falls in December 2003 and April 2004.  Although the Veteran likely had physical injuries when he fell, the greater weight of the evidence reflects that the falls were not the result of the use of Zocor.  The December 2003 fall occurred during the time period that the Veteran was taking Zocor.  However, as noted in the treatment records, the Veteran's wife reported that the Veteran was having trouble walking for the previous few months, which would have began prior to the VA physician prescribing Zocor.  Moreover, the Veteran fell in April 2004, which occurred several months after he ceased using Zocor.  Also, while the treatment providers at St. Anthony's indicated that the Veteran had a reaction to Zocor that resulted in elevated liver function tests, the providers did not attribute the Veteran's syncope and loss of consciousness to Zocor.  Furthermore, the July 2008 VA examiner provided a medical opinion that indicates that the reasons for a fall were not related to the use of elevated liver function tests or Zocor.  Based on this evidence showing that the Veteran did not fall as a result of Zocor or elevated liver function tests, and that one of the falls was over four months after he stopped taking Zocor, the Board finds that the Veteran did not have additional disability from falls as a result of the VA treatment from prescribing Zocor.

Even though the evidence shows that there was no additional disability regarding the Veteran's 12 claims, the evidence does suggest that there was an allergic reaction to taking Zocor.  At the least, the treating physicians at St. Anthony's thought there was a probable reaction to simvastatin manifesting primarily as elevated liver function tests.  However, the evidence does not reflect any additional disability pertaining to the liver.  The December 2003 VA treatment record notes that there were no symptoms after the Veteran was off simvastatin.  Additionally, in April 2004, subsequent elevated liver function tests were attributed to his gall bladder problems.  Moreover, the July 2008 VA examiner provided a persuasive opinion as to why there was no finding of carelessness, negligence, etc. on VA's part in prescribing Zocor because it was normal medical treatment to do so.  Therefore, even if the Veteran's multiple section 1151 claims encompassed allergic reaction and liver problems, compensation is not warranted.

For the foregoing reasons, the Board finds that the 12 claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for anxiety reaction with depressive features is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right shoulder pain is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left shoulder pain is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for neuropathy is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right ankle disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left ankle disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left elbow disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right elbow disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a dermatological disability, claimed as forehead scrapes, is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a neck disability is denied.

REMAND

The Board finds it necessary to remand the claims of service connection for right ear and left ear hearing loss to the agency of original jurisdiction (AOJ) for additional development.

The Veteran asserted that he had hearing loss in both ears as a result of his active military service.  When he filed his claim in November 2004, he specifically stated that he was exposed to loud noise during service when he was stationed aboard the USS MISSISSIPPI.  He recalled that he was exposed to the noise from 3-inch guns that were fired during gunnery exercises and he did not have hearing protection.  Prior to his death, the Veteran maintained that any diagnosed hearing loss was related to the in-service noise exposure.

The Veteran's service treatment records do not reference any noise exposure, hearing problems, or a diagnosis of hearing loss for either period of active service.  The entrance and separation examinations for both periods of service were normal regarding the ears and hearing.  Testing showed normal hearing in each instance, although no audiometric testing was conducted.  Instead, the Veteran's hearing was normal based on whispered voice, spoken voice, coin click, and watch tests.  Nevertheless, his service records document service aboard the USS MISSISSIPPI, which was built as a battleship-class ship.  Given the circumstances of the Veteran's service, he was likely exposed to loud noise during gunnery exercises as he stated.  Thus, the evidence establishes that the Veteran was exposed to loud noise during service.

Post-service medical records include a July 1952 VA examination to address a complaint of sinusitis.  In the course of the examination, the Veteran's hearing was tested.  While a spoken voice test was 20/20 bilaterally, a whispered voice test was 10/15 bilaterally.  In February 1963, during the course of a VA psychiatric examination, it was noted that the Veteran did not have hearing loss.  A similar finding was made during September 1963, February 1964, and March 1967 VA psychiatric examinations.  

A May 1989 treatment record from the Bay Pines VAMC notes a diagnosis of right external otitis.  The earliest diagnosis of hearing loss was made during an April 1990 VA examination when it was noted that the Veteran had a history of bilateral hearing loss.  In August 2005, the Veteran was seen for a VA audiology consultation.  An audiogram shows that he had hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2012).  The Veteran was fitted with hearing aids and a VA audiologist noted that military noise exposure was likely a contributing factor.

In addition to the Veteran's statements on the matter, he submitted statements from fellow service members I.J. and M.S., dated in February 2006.  Both I.J. and M.S. recalled that they served aboard the USS MISSISSIPPI with the Veteran and they were all exposed to loud noise from the firing of the ship's guns.  They also believed that the Veteran began to have hearing problems during service and that his hearing loss was related to the in-service noise exposure.

VA will provide a medical examination or opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran was not afforded a VA examination in connection with his hearing loss claims.  As noted previously, unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant for a claim in which there has been substitution, but the record instead remains open for the submission and development of any pertinent additional evidence.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  In this case, a medical examination is no longer possible.  However, given that there is evidence of in-service exposure to loud noise, evidence of a current disability of hearing loss in both ears prior to the Veteran's death, and at least an indication that the two are related, the Board finds that the claim should be remanded for a VA medical opinion on the matter.  See McLendon, 20 Vet. App. at 81.  The opinion should address whether the Veteran had hearing loss that had its clinical onset during, or was otherwise related to, either of his two periods of military service.

Accordingly, these issues are REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA audiologist to determine the nature and etiology of the claimed right ear and left ear hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated audiologist.

To the extent feasible, it should be specifically indicated whether the Veteran had hearing loss prior to his death to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.

With respect to any diagnosed hearing loss, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise aboard the USS MISSISSIPPI.  The examiner must consider the Veteran's statements on the matter as well as the February 2006 statements from I.J. and M.S.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the audiologist for corrective action.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues of entitlement to service connection for right ear and left ear hearing loss.  If any benefit sought is not granted, furnish the substituted appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


